NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Submitted January 22, 2013*
                                Decided January 25, 2013


                                           Before

                         FRANK H. EASTERBROOK, Chief Judge

                         WILLIAM J. BAUER, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge


No. 12-3325                                                       Appeal from the United
                                                                  States District Court for
ROBERT A. BURKE,                                                  the Southern District of
     Petitioner-Appellant,                                        Indiana, Terre Haute
                                                                  Division.
               v.
                                                                  No. 2:11-cv-212-JMS-
CHARLES L. LOCKETT, Warden,                                       WGH
     Respondent-Appellee.                                         Jane Magnus-Stinson,
                                                                  Judge.




                                            Order

       In 2005 we affirmed Robert Burke’s conviction for perjury but remanded
for resentencing. United States v. Burke, 425 F.3d 400 (7th Cir. 2005). The district
judge imposed the same sentence; we affirmed that decision. United States v.
Burke, No. 07-3411 (7th Cir. June 11, 2008) (nonprecedential disposition).



*
 This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f)
No. 12-3325                                                                    Page 2


       Well after the time for seeking collateral relief under 28 U.S.C. §2255 had
expired, Burke filed a petition under 28 U.S.C. §2241 naming as respondent the
warden of the prison where he was then confined. The district court denied this
petition, and Burke has appealed.

       His appellate brief presents two arguments, both of which are foreclosed
by §2255(e), which provides that §2241 may be used only to the extent that §2255
is inadequate or ineffective. The two arguments in Burke’s appellate brief—that
his extradition from the United Kingdom was unlawful, and that the sentence is
unconstitutionally long—could have been presented both on direct appeal and
by motion under §2255. Indeed, the first of these arguments was presented on
direct appeal, and this court rejected it. 425 F.3d at 407–08.

      The only sort of argument that would be appropriate under §2241 is a
contention that the Bureau of Prisons has miscalculated the amount of time
remaining on Burke’s sentence. He made such an argument in the district court,
and the government’s brief in this court generously deems Burke to have
repeated it here. We therefore address it briefly.

       This argument is that Burke should have been given credit, on his perjury
sentence, for time he served in prison following the revocation of his supervised
release on an earlier sentence for bank fraud. He was paroled in 1994 and fled to
England, where he was found and extradited. He was returned to this country
and to prison, since leaving the jurisdiction without permission (Burke had none)
violated the terms of release. A district judge later determined that Burke should
not have been placed on supervised release because the conduct underlying the
bank-fraud conviction came before the Sentencing Reform Act’s effective date of
November 1, 1987. But by the time the judge made that decision, Burke had been
charged with perjury, so he remained in prison.

       The sentence for perjury, 240 months, was imposed on September 12,
2003, and reimposed in 2007. The Bureau of Prisons has treated that sentence as
running since October 2, 2001, the day on which the perjury was committed.
Burke was in prison then, and custody has been continuous. Burke thinks that he
should be entitled to additional credit, for the time he was imprisoned in this
nation between the revocation of his supervised release and his perjury, plus the
time he was detained in the United Kingdom pending extradition. His problem,
as the district court observed, is that the statute limits credit to the time spent in
prison on account of the offense of conviction. 18 U.S.C. §3585(b). None of the
time Burke was confined before October 2, 2001, can be attributed to the perjury
conviction, because he had yet to commit that offense.

       Burke was free to argue to the district court in 2003 and 2007 that the
length of his sentence for perjury should be reduced on account of time he had
No. 12-3325                                                             Page 3


spent confined awaiting extradition, or following the revocation of supervised
release for his bank-fraud offense. Such an argument would have been available
on direct appeal too. We need not consider whether it would have been
successful, because it was not made. Neither §2241 nor §2255 can be used to
present an argument that concerns the length of the sentence but was bypassed
at the time of sentencing and on direct appeal.

                                                                     AFFIRMED